UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-541



In Re: THOMAS KARL KEENAN,

                                                          Petitioner.




        On Petition for Writ of Mandamus.     (CA-92-487-A)


Submitted:   September 20, 1996            Decided:   October 1, 1996

Before NIEMEYER, HAMILTON, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Thomas Karl Keenan, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas Karl Keenan brought this mandamus petition seeking an

order compelling the United States District Court for the Eastern

District of Virginia to act on Keenan's motion to reconsider the

denial of his 28 U.S.C. § 2255 (1994) motion. Because we note that

the district court denied the motion for reconsideration during the
pendency of this petition, we conclude that Keenan's petition is

moot. To the extent that Keenan seeks to challenge the correctness

of the district court's original order denying the 28 U.S.C. § 2255

motion, a petition for mandamus is not a substitute for a direct
appeal. In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.
1979). Accordingly, we grant leave to proceed in forma pauperis,

but deny the petition for a writ of mandamus. We dispense with oral

argument because the facts and legal contentions are adequately
presented in the materials before the Court and argument would not

aid the decisional process.




                                                   PETITION DENIED




                                2